Citation Nr: 0121831	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  00-10 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than April 17, 1996, 
for service connection for post operative posterior capsular 
repair and medial meniscectomy with posttraumatic arthritis 
of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel
INTRODUCTION

The veteran had active military service from November 1966 to 
November 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In June 2001, the veteran had personal hearing at the Central 
Office in Washington, D.C. before the undersigned Board 
member.  At that hearing, the veteran raised claims for 
service connection for a left hip disability, a right knee 
disability, a low back disability, and entitlement to service 
connection for depression on a secondary basis.  In addition, 
the veteran raised a claim for an increased rating for 
posterior capsular repair and medial meniscectomy with post-
traumatic osteoarthritis of the left.  The veteran also 
submitted additional medical documents including a private 
radiology report dated in December 2000, service medical 
records, a duplicate copy of a private medical statement 
dated in January 1998, medical statement dated in March 1973 
regarding treatment for his left knee and waived RO 
consideration of the evidence.  38 C.F.R. § 20.1304 (2000).  
The Board notes, however, that the aforenoted claims have not 
been developed or adjudicated by the RO and are referred 
thereto for appropriate action.  


REMAND

In this matter, the veteran asserts that he is entitled to an 
effective date earlier than April 17, 1996, for service 
connection for his left knee disability.  

In a rating decision dated in March 20, 1973, the RO denied 
the veteran's claim for service connection for a left knee 
disorder.  The RO notified the veteran of its determination 
on April 19, 1973, and provided the veteran with his 
appellate rights in regard thereto.  The laws at the time of 
the March 1973 rating action provided that generally a notice 
of disagreement shall be filed within one year from the date 
of mailing of notice of the result of initial review or 
determination; otherwise the decision will become final.  
38 U.S.C. § 4005 (1973); 38 C.F.R. § 19. 118 (1973).  In a 
statement received on May 14, 1974, the veteran disagreed 
with the April 1973 determination.  However, the veteran did 
not disagree with the April 19, 1973, notification within one 
year of the date of the April 19, 1973, mailing of the notice 
of the denial.  Therefore, the March 1973 rating action 
became final.  Id.  

In a decision dated in April 1998, the Board reopened the 
veteran's claim for service connection for a left knee 
disability based on the fact that new and material evidence 
had been submitted.  In February 1999, the RO granted service 
connection for postoperative capsular repair and medial 
meniscectomy with posttraumatic osteoarthritis of the left 
knee.  A 10 percent disability evaluation was assigned, 
effective on April 17, 1996.  

At the June 2001 hearing, the veteran raised the issue of 
whether there was clear and mistakable error (CUE) in the 
March 20, 1973, rating action that denied service connection 
for his left knee disability.  The veteran asserts that the 
RO did not consider the facts and the applicable law at the 
time of that rating action.  

A decision of the Secretary is subject to revision on the 
grounds of CUE if the evidence establishes the error, the 
prior decision shall be reversed or revised.  38 U.S.C.A. 
§ 5109A (West Supp. 1999).  Previous determinations which are 
final and binding will be accepted as correct in the absence 
of CUE, and where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2000).  In this matter, there is not contest that the March 
1973 rating action is final in that the veteran failed to 
file a timely notice of disagreement.  In addition, the 
veteran has not challenged the timeliness of his NOD.  In 
fact, at the June 2001 hearing it was conceded that the 
veteran had not filed a timely NOD.  

Inasmuch as the CUE claim is inextricably intertwined with 
the earlier effective date issue, this matter is remanded to 
the RO.  Harris v. Derwinski, 1 Vet. App. 180 (1990).  The 
claim for an effective date earlier than April 17, 1996, for 
service connection for a left knee disability shall be held 
in abeyance until the adjudication of the CUE claim.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed. Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. § 5103A (West Supp. 
2001).  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
Id.  

2.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  Stegall v. West, 11 Vet. App. 
268 (1998). 

5.  Then, the RO should adjudicate the 
veterans claim whether there was clear 
and unmistakable error in the March 20, 
1973 rating action denying service 
connection for a left knee disability.  
Thereafter, the RO should adjudicate the 
claim for an effective date prior to 
April 17, 1996, for service connection 
for postoperative capsular repair and 
medial meniscectomy with posttraumatic 
arthritis of the left knee.  

If the benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





